              C a s e 1: 0 7- cr- 0 1 1 2 1- P A E       D o c u m e nt 1 3      Fil e d 0 3/ 0 6/ 2 0     P a g e 1 of 2




                                                           M ar c h 6 , 2 02 0


VI A E M AI L

H o n or a bl e P a ul A. E n g el m a y er
U nit e d St at es Distri ct C o urt
S o ut h er n Distri ct of N e w Y or k
4 0 F ol e y S q u ar e
N e w Y or k, N e w Y or k 1 0 0 0 7

R e:      U nit e d St at es v. H o a D u c N g u y e n
          0 7 C r. 1 1 2 1 / (P A E )

D e ar J u d g e E n g el m a y er :

            O n F e br u ar y 2 0, 2 0 2 0 t h e C o urt dir e ct e d P etiti o n er t o s u b mit a l ett er s etti n g f ort h his
vi e ws r e g ar di n g t h e pr o p er dis p ositi o n of his m oti o n i n li g ht of t h e d e cisi o n i n U nit e d St at es v.
D a vis , 1 3 9 S. Ct. 2 3 1 9 ( 2 0 1 9) a n d ot h er a ut h orit y. F or t w o r e as o ns dis c uss e d b el o w , I
r es p e ctf ull y r e q u est t h at t h e C o urt c o nti n u e t o st a y t h e m att er f or 6 0 d a ys. T h e g o v er n m e nt
c o ns e nts t o t his r e q u est.

            I n 2 0 0 8 H o a D u c N g u y e n pl e d g uilt y t o, a m o n g ot h er off e ns es, t w o c o u nts of vi ol ati n g
1 8 U. S. C. § 9 2 4( c). T h e c o u nts c h ar g e d hi m wit h p oss essi n g a fir e ar m d uri n g a n d i n r el ati o n t o
t h e p ur p ort e d cri m es of vi ol e n c e of c o ns pir a c y t o c o m mit a n d att e m pt t o c o m mit H o b bs A ct
r o b b er y. H e pl e d g uilt y a n d w as s e nt e n c e d t o a t ot al t er m of i m pris o n m e nt of 3 0 0 m o nt hs , of
w hi c h fi v e y e ars w as f or t h e 9 2 4 c c o n vi cti o ns. H e h as n o w s er v e d a p pr o xi m at el y 1 7 y e ars.

            F oll o wi n g t h e S u pr e m e C o urt’s d e cisi o n i n J o h ns o n v. U nit e d St at es , 1 3 5 S. Ct. 2 5 5 1
( 2 0 1 5), Mr. N g u y e n m o v e d t o v a c at e t h e § 9 2 4( c) c o n vi cti o ns. H e all e g e d t h at t h e n e w r ul e i n
J o h ns o n i n v ali d at e d as u n c o nstit uti o n all y v a g u e § 9 2 4( c)’s r esi d u al cl a us e, a n d wit h o ut t h e
r esi d u al cl a us e, his § 9 2 4( c) c o n vi cti o ns s h o ul d b e v a c at e d b e c a us e his p ur p ort e d pr e di c at e
off e ns es w er e n ot cri m es of vi ol e n c e. T h e S u pr e m e C o urt i n U nit e d St at es v. D a vis , 1 3 9 S. Ct.
2 3 1 9 ( 2 0 1 9) c o nfir m e d t h at J o h ns o n ’s r ul e a p pli e d t o § 9 2 4( c).

            I as k f or a c o nti n u e d st a y f or 6 0 d a ys f or t w o r e as o ns. First, t h er e is a c as e p e n di n g i n t h e
S e c o n d Cir c uit , U nit e d St at es v. N ol a n , 1 6-3 4 2 3, t h at w as ar g u e d i n N o v e m b er a n d r ais es t h e
s a m e iss ue h er e: w h et h er att e m pt t o c o m mit H o b bs A ct r o b b er y is a cr i m e of vi ol e n c e f or
                 C a s e 1: 0 7- cr- 0 1 1 2 1- P A E               D o c u m e nt 1 3           Fil e d 0 3/ 0 6/ 2 0          P a g e 2 of 2

H o n or a bl e P a ul A. E n g el m a y er                                                                                      M ar c h 6, 2 0 2 0
U nit e d St at es Distri ct C o urt                                                                                             Pa ge 2
S o ut h er n Distri ct of N e w Y or k


p ur p os es of 1 8 U. S. C. § 9 2 4( c). 1 T h at iss u e is u nr es ol v e d i n t h e S e c o n d Cir c uit , a n d t h e distri ct
c o urts t hr o u g h o ut t h e cir c uit ar e s plit.

            S e c o n d, alt h o u g h c o u ns el b eli e v es t h at D a vis s u p p orts t h e p etiti o n er’s m oti o n, t h er e ar e
m att ers t h at I wis h t o dis c uss wit h Mr. N g u y e n w h o is i n c ar c er at e d i n a f e d er al pris o n i n
G e or gi a. Si n c e r e c ei vi n g t his C o urt’s Or d er, I h a v e m a d e eff orts t o s et u p a p h o n e c all wit h Mr.
N g u y e n, b ut I h a v e n ot b e e n s u c c essf ul. I a m h o p ef ul t h at w e will b e a bl e t o c o m m u ni c at e s o o n.


                                                                             R es p e ctf ull y s u b mitt e d ,

                                                                             /s
                                                                             D a vi d E. P att o n
                                                                             Att or n e y f or Mr. N g u y e n


                                                                                                                                                   3/ 9/ 2 0 2 0

    Gr a nt e d. T h e C o urt r e q u ests a j oi nt st at us l ett er fr o m t h e p arti es o n Fri d a y, M a y 1, 2 0 2 0.

    S O O R D E R E D.

                       __________________________________
                             P A U L A. E N G E L M A Y E R
                             U nit e d St at es Distri ct J u d g e




1
  Mr. N g u y e n al s o c h all e n g e s t h e pr e di c at e of c o ns pir a c y t o c o m mit H o b bs A ct r o b b er y, b ut t h at iss u e h as alr e a d y
b e e n r es ol v e d i n his f a v or. S e e U nit e d St at es v. B arr ett , 9 3 7 F. 3 d 1 2 6, 1 2 7 ( 2 d Cir. 2 0 1 9) (“ D a vis pr e cl u d es [t h e
C o urt] fr o m c o n cl u di n g . . . H o b bs A ct r o b b er y c o ns pir a c y [] q u alifi e s as a § 9 2 4( c) cri m e of vi ol e n c e. ”).
